                Case 3:20-cv-05876-RSM Document 24 Filed 04/01/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   JANEEN DEIBERT,                                       Civil No. 3:20-CV-05876-RSM

11            Plaintiff,

12            vs.                                           ORDER AMENDING THE
                                                            SCHEDULING ORDER
13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion to Amend the Scheduling Order, and that Plaintiff’s

16   Counsel has no opposition, it is hereby ORDERED that the Scheduling Order shall be amended

17   as follows:

18   x        Defendant shall have up to and including May 5. 2021, to file Defendant’s responsive

19            brief; and

20   x        Plaintiff shall have up to and including May 19, 2021, to file a reply brief.

21            DATED this VWday of $SULO2021.

22

23
                                                     
                                                     ____________________________________
                                                     5,&$5'260$57,1(=
                                                     &+,()UNITED STATES ',675,&7JUDGE

     Page 1         ORDER - [3:20-CV-05876-RSM]
              Case 3:20-cv-05876-RSM Document 24 Filed 04/01/21 Page 2 of 2



 1
     Presented by:
 2
     s/ Summer Stinson
 3   SUMMER STINSON
     Special Assistant United States Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-3704
     Fax: (206) 615-2531
 7   summer.stinson@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     Page 2     ORDER - [3:20-CV-05876-RSM]
